Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Objection
In claim 14, “at at” should be changed to - - at [[at]] - -

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Nuss (US 2014/0043880)
Regarding claim 1, the prior art discloses:
A control device (controller in par 36), 
A differential current measurement device configured to record a first signal (IDIFF) characterizing a differential current of active conductors (abstract, par 4) and to feed said first signal to the control device, 
a signal generation device configured to generate at least one second signal (VGRID) and to feed said second signal to the control device, which at least one second signal (VGRID) 
the control device being configured to generate a third signal (I_LC_RES) on the basis of the first signal (IDIFF) and of the at least one second signal (VGRID), which third signal characterizes a resistive leakage current (par 3-6, 16, 19, 22, 38, 40).
(Claim 2) wherein the control device is configured to compare the third signal (ILCRES) with a predefined first limit value (ILCRES_MAX) and then generate a fault signal (fault current in abstract, summary, par 36-40) when the third signal (ILCRES) corresponds to a resistive leakage current that is greater than the resistive leakage current corresponding to the first limit value (par 36-40).
(claim 3) wherein the control device has an output interface and is configured to output the fault signal (fault current in abstract, summary, par 36-40) via the output interface.
(Claim 4) wherein the control device is configured to predefine the first limit value on the basis of the second signal (par 19, 22, 28, 36-37).
(Claim 5) wherein the signal generation device has at least one voltage measurement device and is configured to use the at least one voltage measurement device to generate a signal characterizing the voltage at the active conductor and to feed said signal to the control device as the second signal (abstract, summary, par 25-32, 36-38).
(Claim 6) wherein the signal generation device has at least one current measurement device and is configured to use the at least one current measurement device to generate a signal characterizing a current at the active conductor and to feed said signal to the control device as the second signal (abstract, summary, par 15-20, 24-32, 36-39).
(Claim 7) wherein the control device is configured to define a phase position of the first signal (IDIFF) in relation to the second signal (VGRID) and, in order to define the third signal (I_LC_RES), to determine that component of the first signal (IDIFF) that is in phase with the second signal (background, summary, par 15-21, 37-40).
(Claim 8) wherein the control device is configured to determine a first phase angle (phi112; phi113) from the first signal (IDIFF) and to determine at least one second phase angle (phi111) from the at least one second signal (abstract, background, summary, par 15-21, 25-30, 37-40).


(Claim 10) wherein the control device is configured to determine the third signal on the basis of a product of the first signal (IDIFF) and the at least one second signal (VGRID).
(Claim 11) wherein the signal generation device is configured to generate at least two second signals (VGRID) and to feed said second signals to the control device, and wherein the control device is configured to generate the third signal (ILCRES) on the basis of the at least two second signals (background, summary, par 36-40).
(Claim 13) wherein the control device is configured to generate a fourth signal (ICOMPS) from the first signal (IDIFF) and from the second signal (VGRID), which fourth signal characterizes the capacitive leakage current (par 3, 16, 21, 40).
(Claim 15) A vehicle having a charger for a traction battery in claim 15 is simply intended used.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851